DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pollack (Reg. No. 47,001) on 9/28/2021.
The application has been amended as follows: 
Claim 1, line 3: “is configured to receive” has been amended to read --receives--.
Claim 1, line 11: “the cover” has been amended to read --the movable cover--.
Claim 1, line 12: “the cover” has been amended to read --the movable cover--.
Claim 27, line 3: “that is configured to receive” has been amended to read --that receives--.
Claim 32, line 1: “the channel” has been amended to read --the elongate channel--.

Allowable Subject Matter
Claims 1-4, 6, 8-10, 16-18 and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Mead et al. (US 2016/0051253 A1) or Shelton, IV et al. (US 2007/0239206 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a conductor disposed at least partially along a passageway defined in the movable cover between the first surface of the movable cover and the second surface of the movable cover” and/or the claimed invention of independent claim 27, which recites, inter alia “wherein at least a portion of the needle position detection circuit passes through the elongate channel of the movable cover”.
Applicant’s arguments, see page 6, filed 8/11/2021, with respect to the 35 U.S.C. 103 rejections over Meade in view of Shelton have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 8-10, 16-18 and 25-32 has been withdrawn. 
Because none of the prior art documents teach the suturing device(s) as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 27 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771